               Case 8:19-cr-00126-DOC Document 1 Filed 07/02/19 Page 1 of 11 Page ID #:1


     A091 (Rev. 11/82)                                              CRIMINAL COMPLAINT                                             -    t
                  UNITED STATES DISTRICT COURT                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                       DOCKET NO.
                      UNITED STATES OF AMERICA
                                 v.
                         JASON MELVIN DOTY                                             r~crsTx.a~'S CASENO.     ~      ~        .~



                       Complaint for violation of Title 21, United States Code, Sections 841(a)(1),(b)(1)(A)(viii)

      NAME OF MAGISTRATE 7iIDGE                                                                                         LOCATION
                                                                                       UNITED STATES
                                                                                                                        Orange County,
                                                                                       MAGISTRATE JUDGE
                                                                                                                        California
      DATE OF OFFENSE                                      PLACE OF OFFENSE            ADDRESS OF ACCUSED (IF KNOWN)

      March 20, 2019                                       Orange County

      COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

                                                              [21 U.S.C. §§ 841(a)(1),(b)(1)(A)(viii)]

              On or about March 20, 2019, in Orange County, in the Central District of California, defendant JASON
      MELVIN DOTY kngwingly and intentionally distributed at least 50 grams of methamphetamine, in violation of
      Title 2br,Un~~~~ Stags Code, Sections 841(a)(1),(b)(1)(A)(viii).
             c.i ~ _,
                 ~y       ~.~ ~        II                                                                         CLERK, U.S. DISRICT COURT
                         .~


                 ~        cry ~ui~                                                                                      s~i~4~ .. ~ l
                          c"~ c~~
C                         Cf~`Y~                                                                                CENTRAL DISTRICT OF CAS.'          {
                  ~       ~~                                                                                    BY
                  m       ~~ ~   ~




     BASIS OF COMPLAINANT'S CHARGE AGAINST Tf~ ACCUSED:

               (See attached affidavit which is incorporated as part of this Complaint)

     MATERIAL WITNESSES IN RELATION TO THIS CHARGE: N~A

                                                                     SIGNATURE OF COMPLAINANT jn
                                                                                               /
     Being duly sworn, I declare that the                                                            ~..~
     foregoing is true and correct to the best                       JAMES SANDERS
     of my knowledge.                                                oFFiciai. TITLE
                                                                      Senior Special Agent, Bureau of Alcohol, Tobacco, Firearms, and Ex losives
     Sworn to before me and subscribed in my presence,

     SIGNATURE OF MAGISTRATE NDGE~'~                                                                                        DATE

                                                                h`i~~°``'' `.""''~                                          July 2,2019
    ~~~ See Federal Rules of Criminal Procedure 3 and 54
    AUSA Bradley Marrett x3505                    REC: Detention
 Case 8:19-cr-00126-DOC Document 1 Filed 07/02/19 Page 2 of 11 Page ID #:2



                           A F F I D A V I T

      I, James Sanders, being duly sworn, hereby declare and

state as follows:

                              INTRODUCTION

     1.    I am a Special Agent ("SA") with the Bureau of

Alcohol, Tobacco, Firearms and Explosives (~~ATF") and have been

so employed since June 1996.      I successfully completed the

Criminal Investigations Training Program at the Federal Law

Enforcement Training Center in Brunswick, Georgia.          I also

completed the ATF Special Agent Basic Training at the National

Training Academy in Brunswick, Georgia.        During those courses of

study, I received training in the investigation of federal

firearms, explosives, and narcotics violations.

     2.    I have conducted investigations involving the

possession and use of firearms, explosives, and narcotics.

While employed as an ATF agent, I have been involved in numerous

investigations dealing with the possession, manufacturing,

distribution, and importation of firearms as well as controlled

substances in violation of Titles 18, 21, and 26 of the United

States Code.   I have also participated in the undercover

purchase of firearms and narcotics.

                         PURPOSE OF AFFIDAVIT

     3.    This affidavit is made in support of a criminal

complaint and arrest warrant against Jason Melvin Doty (~~DOTY")

for a violation of Title 21, United States Code, Sections

841(a) (1), (b) (1) (A) (viii) (Distribution of Methamphetamine).




                                    1
 Case 8:19-cr-00126-DOC Document 1 Filed 07/02/19 Page 3 of 11 Page ID #:3



      4.    Because this affidavit is being submitted for the

limited purpose of securing the requested criminal complaint and

arrest warrant, I have not included each and every fact that may

be known to me and other law enforcement personnel concerning

this investigation.     I have set forth only those facts that I

believe are necessary to establish probable cause for the

requested criminal complaint and arrest warrant.          Where

statements of others are set forth in this affidavit, they are

set forth in substance and in part, unless otherwise indicated.

The facts set forth in this affidavit are based upon information

obtained from other law enforcement personnel, reports and

database queries, and, as noted, my personal knowledge and

training and experience.

                       SUNIlKARY OF INVESTIGATION

     5.     On February 28, 2019, a reliable confidential

informant ("CI") for the ATF participated in controlled purchase

of methamphetamine from DOTY.      This transaction was audio

recorded.   On March 20, 2019, an ATF Special Agent acting in an

undercover ("ATF UC") capacity along with the CI participated in

another controlled purchase of methamphetamine from DOTY.           This

transaction was audio and video recorded.        The CI also

participated in numerous text messages to arrange these drug

transactions.    Both of the controlled purchases were controlled

and monitored by law enforcement officers, specifically, ATF

Special Agents and Orange County Sheriff Department

Investigators.
 Case 8:19-cr-00126-DOC Document 1 Filed 07/02/19 Page 4 of 11 Page ID #:4



                      STATEMENT OF PROBABLE CAUSE

     A.      Background

     6.      I am the lead ATF special agent responsible for the

investigation of DOTY.     In that capacity, I have directed and

participated in both controlled purchases described below,

debriefed the CI and ATF UC before and after each transaction,

conducted physical surveillance of the controlled purchases, and

reviewed all audio/video recordings of the controlled purchases.

     7.      The CI that participated in this investigation has a

criminal history.    A criminal records check revealed a 2014

misdemeanor conviction for violation of the California Health

and Safety Code 11377(a) (Possession of a Controlled Substance).

The CI was also charged in a complaint in a case out of the

Western District of Pennsylvania and may receive cooperation

credit in that case for his participation in this investigation.

In my experience with the CI, I have found the CI to provide

reliable information.

B.   February 28, 2019 Purchase of Approximately One Ounce of

     Methamphetamine from DOTY.

     8.     From approximately February 7, 2019, to February 28,

2019, the CI exchanged text messages with DOTY's known cellular

telephone number, 714-623-4045, regarding the sale of

methamphetamine.    The following is a summary of the messages:

          • On or about February 7, 2019, the CI received a text

            message from 714-623-4045 that read "Hope ur doing

            good [CI's first name]";




                                    3
 Case 8:19-cr-00126-DOC Document 1 Filed 07/02/19 Page 5 of 11 Page ID #:5




          • On February 8, 2019, at approximately 4:30 a.m., the

             CI received a text message from 714-623-4045 that read

            "What's up [CI's first name] don't for get about me";

          • On February 10, 2019, at approximately 11:30 a.m., the

            CI received a text message from 714-623-4045 that read

             ~~Hit me up [CI's first name]";

          • On February 27, 2019, at approximately 6:44 p.m., the

            CI exchanged text messages with DOTY's known cellular

            telephone number, 714-623-4045.       The text conversation

            stated, in substance, that DOTY will sell the CI an

            ounce of methamphetamine for $220 at the Lemon Tree

            Hotel (in Anaheim) before noon on February 28, 2019;

          • On February 28, 2019, at approximately 10:30 a.m., the

            CI sent a text message to 714-623-4045 stating

            "Heading your way we all good" and DOTY responded via

            text `~I m here".

     9.     On that same day, February 28, 2019, I met and briefed

the ATF/OCSD task force at a predetermined briefing location

regarding the undercover operation.       In addition, the CI was

equipped with an electronic audio monitoring recording device.

The CI was also provided with $220 in U.S. Government Funds.

     10.    At approximately 10:50 a.m., I surveilled the CI from

the predetermined briefing location to the general area of the

Lemon Tree Hotel located at 1600 East Lincoln Avenue, Anaheim,

California, where OCSD Investigator Justin Chevalier maintained

visual contact with the CI from a nearby location.          I monitored
 Case 8:19-cr-00126-DOC Document 1 Filed 07/02/19 Page 6 of 11 Page ID #:6



all audio communications of the CI and DOTY until the conclusion

of the narcotic purchase with DOTY.

     11.   At approximately 10:57 a.m., I was advised by OCSD

Investigator Chevalier that the CI had met DOTY in the parking

lot near the entrance of the Lemon Tree Hotel's parking area and

that DOTY had entered the CI's vehicle.        OCSD Investigator

Chevalier stated that DOTY was wearing a black t-shirt and a

black baseball hat with a red bill.

     12.   At approximately 11:07 a.m., I was advised by OCSD

Investigator Chevalier that DOTY had exited the CI's vehicle and

walked away from the parking area.       I observed the CI exit the

parking lot area and surveilled the CI back to the predetermined

debrief location, where I obtained from the CI the approximately

one ounce of methamphetamine that was purchased from DOTY.

     13.   At the predetermined debrief location, I, along with

OCSD Investigators Chevalier and Art Tiscareno, debriefed the CI

regarding the transaction.      The CI stated that he met DOTY in

the parking area near the entrance of the Lemon Tree Hotel's

parking lot area, that DOTY had entered the CI's vehicle from

the passenger side, that DOTY had reached in DOTY's pocket and

presented a clear plastic baggy that contained what appeared to

be approximately one ounce of methamphetamine, and that DOTY

handed the bag to the CI.      The CI stated that, in return for the

approximately one ounce of methamphetamine, the CI handed DOTY

the $220 in U.S. Government Funds that I had previously given to

the CI.




                                    5
 Case 8:19-cr-00126-DOC Document 1 Filed 07/02/19 Page 7 of 11 Page ID #:7



     14.   I then displayed a DMV photograph of DOTY dated August

18, 2015, to the CI.     The CI confirmed that the person in the

DMV photograph was the same individual who the CI knows to be

DOTY and the same individual who had just sold the CI the

approximately one ounce of methamphetamine in the parking lot of

the Lemon Tree Hotel.

     15.   I displayed the same DMV photograph of DOTY to OCSD

Investigator Chevalier who stated that the individual that OCSD

Investigator Chevalier observed enter and exit the CI's vehicle

in the parking lot of the Lemon Tree Hotel is the same

individual as depicted in the DMV photograph.

     16.   The methamphetamine purchased from DOTY on February 8,

2019, was sent to the DEA Southwest Lab for analysis.          I have

reviewed a report of that analysis.       According to the analysis

report, the substance purchased was in fact methamphetamine,

with a purity level of 990, a net weight of 27.9 grams, and an

actual pure substance weight of 27.6 grams.

C.   March 20, 2019 Purchase of Approximately Two Ounces of

     Methamphetamine from DOTY.

     17.   On March 19, 2019 and March 20, 2019, the CI exchanged

text messages with 949-383-1796 (DOTY's new, known cellular

telephone number) regarding the sale of methamphetamine.           I

reviewed the text messages and determined the following:

       • On or about March 19, 2019, the CI sent five text

           messages to 949-383-1796.      In substance, the CI asked

           DOTY for the price of two ounces of methamphetamine

           and whether the CI could pick it up the next day in



                                    C
 Case 8:19-cr-00126-DOC Document 1 Filed 07/02/19 Page 8 of 11 Page ID #:8



           Huntington Beach CA.      The text messages read: ~~Hey",

           "Can you get me 2 oz white tomorrow", "Cool hot you up

           about 1130 ish how much," and `You gonna be in

           Huntington tomorrow";

        • On that same day, the CI received four text messages

           from 949-383-1796 in which, in substance, DOTY

           confirmed that he has the two ounces of

           methamphetamine for $400 and that DOTY should be in

           Huntington Beach.     The text messages read:      ~~Yes", ~~Ya

           and 400 but anything more would be my profit," and `~I

           hope";

       • On March 20, 2019, DOTY sent the CI a text message

           from 949-383-1796, which stated, in substance, that

           DOTY would be in Orange County Superior Court in

           Westminster, known as "West Court," that day with the

           two ounces of methamphetamine and asked the CI to meet

           him at the court.     The text message reads: ~~Dave I

           have to.go to court today so if u want to meet me at

           West court I have them on me ok";

       • On that same day, the CI sent four text messages to

           949-383-1796, in which, in substance, the CI asked

           what time and where are they meeting.        The text

           messages read: "What time", "What's up", "So where are

           we meeting", and "About 15 min away from west court".

     18.   On that same day, March 20, 2019, I met and briefed

the ATF/OCSD task force at a predetermined briefing location

regarding the undercover operation.       The ATF UC was equipped



                                    7
 Case 8:19-cr-00126-DOC Document 1 Filed 07/02/19 Page 9 of 11 Page ID #:9



with an electronic audio/video monitoring recording device and

was also provided with $400 in U.S. Government Funds.

     19.   At approximately 11:50 a.m., I surveilled the ATF UC

and the CI from the predetermined briefing location to the

general area of 8141 13th Street, Westminster, California.            I

monitored all audio communications of the ATF UC, the CI, and

DOTY until the conclusion of the narcotic purchase with DOTY.

     20.   At approximately 12:05 p.m., I was advised by the ATF

UC that the undercover deal had been completed with DOTY.

     21.   At approximately that same time, I observed the ATF UC

and the CI exit the parking lot area in the CI's vehicle and

drive back to the predetermined debrief location, where I

obtained from the ATF UC the approximately two ounces of

methamphetamine that was purchased from DOTY.

     22.   At the predetermined debrief location, I, along with

OCSD Investigators Chevalier and Tiscareno, debriefed the ATF UC

and the CI regarding the transaction.        The ATF UC and the CI

both stated that they met DOTY in the parking lot area of the

West Justice Center, located at 8141 13th Street, Westminster,

California.   The ATF UC stated that DOTY had approached the ATF

UC, who was sitting in the passenger side of the CI's vehicle.

The ATF UC stated that DOTY then handed the ATC UC a white

envelope which contained approximately two ounces of

methamphetamine and in exchange the ATF UC handed DOTY $400 in

U.S. Government Funds.

     23.   I displayed to the ATF UC and the CI a DMV photograph

of DOTY dated August 18, 2015, and both confirmed that the
Case 8:19-cr-00126-DOC Document 1 Filed 07/02/19 Page 10 of 11 Page ID #:10



person depicted in the DMV photograph was the same individual

who had just sold them the approximately two ounces of

methamphetamine.

      24.    The methamphetamine purchased from DOTY on March 20,

2019, was sent to the DEA Southwest Lab for analysis.           I have

reviewed a report of that analysis.       According to the analysis

report, the substance purchased was in fact methamphetamine,

with a purity level of 980, a net weight of 55 grams, and an

actual pure substance weight of 53 grams.

D.    Criminal History of DOTY

      25.   On April 5, 2019, I reviewed a criminal history report

("rap sheet") for DOTY.     Based on my review of that report, DOTY

has sustained the following drug-trafficking related

convictions: a felony conviction for a violation of California

Health and Safety Code section 11379 (Sale or Transportation of

a Controlled Substance) in case number 17WF1300.

///

///

///

///

//

///

///

///

///

///

///
Case 8:19-cr-00126-DOC Document 1 Filed 07/02/19 Page 11 of 11 Page ID #:11



                                CONCLUSION

     29.   Based on the foregoing facts, and my training and

experience, I submit there is probable cause to believe that

Jason Melvin Doty distributed a controlled substance

(methamphetamine), in violation of 21 U.S.C. §~ 841(a)(1),

(b)(1) (A)(viii).




                                             /~~
                                         James Sanders
                                         ATF, Senior Special Agent

Subscribed to and sworn
before me this Zh~ day of
July, 2019.


             KA?EIS E. SC~T7

HONORABLE KAREN E. SCOTT
UNITED STATES MAGISTRATE JUDGE




                                    10
